                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                  8:16CR27

       vs.
                                                                JUDGMENT
MICHAEL NUNEZ,


                     Defendant.


       In accordance with the Memorandum and Order (Filing No. 78), Judgment is

hereby entered in favor of the plaintiff and against the defendant.



       Dated this 31st day of October, 2019.

                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge
